—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment. Qualification -of an expert is a matter left to the sound discretion of the trial court (see, Meiselman v Crown Hgts. Hosp., 285 NY 389, 398-399; Kletnieks v Brookhaven Mem. Assn., 53 AD2d 169, 175), and that discretion was not abused in this case (cf, Daum v Auburn Mem. Hosp., 198 AD2d 899). The court properly rejected defendant’s contention that plaintiffs expert, a physician specializing in radiology, was not competent to render an expert opinion with respect to the treatment of plaintiffs decedent by defendant, an orthopedic surgeon (see, Fuller v Preis, 35 NY2d 425, 431; DaRonco v White Plains Hosp. Ctr., 215 AD2d 339, 340; Behan v Data Probe Intl., 213 AD2d 439, 440-441). (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Summary Judgment.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.